This was a civil action instituted to recover damages for personal injuries alleged to have been caused by the negligent operation by the defendant, Julia McLaurin, of an automobile in which the plaintiff was a guest passenger.
Julia McLaurin, the appellee, was a codefendant with Hughes Brothers, Incorporated, appellants in Lertz v. Hughes Brothers, Inc., et al., argued jointly with this appeal in this Court. On the argument it was stated by counsel for the plaintiff, appellant herein, that if the plaintiff's judgment against Hughes Brothers, appellant in the other appeal, was upheld, she would be no longer interested in this appeal. Said judgment has been affirmed, ante, 490. We have, nevertheless, examined the record and think that his Honor ruled correctly in allowing Miss McLaurin's motion for judgment as of nonsuit.
Affirmed.